Citation Nr: 0016466	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for tinea cruris, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 until 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 RO decision that 
confirmed and continued a 10 percent rating for service-
connected tinea cruris.  Thereafter, by a June 1995 decision, 
the rating for tinea cruris was increased to 30 percent.  


REMAND

The veteran asserts that the symptoms associated with his 
service-connected skin disorder have increased and are more 
severely disabling than reflected by the currently assigned 
disability evaluation.  He testified in March 1999 that his 
skin disorder affected his back, neck, head, chest and groin, 
and was spreading.  He indicated that he had constant itching 
in these areas.  He also stated that his symptoms included 
crusting sores, pus, scaling and bleeding for which he had 
been prescribed topical and systemic medications which had 
done little to alleviate his symptoms.  He said that he had 
extensive scarring all over his body which resulted in an 
unsightly condition, so bad that he tries not to expose his 
upper torso.  

The record reflects that the veteran was most recently 
afforded a VA examination of the skin in June 1998.  The 
Board notes that his private physician, F. Resnikoff, M.D., 
prescribed topical Corticosteroids and a systemic medication, 
Atarax, in December 1998.  He wrote in March 1999 that the 
appellant had excoriations and exosis of the trunk, and 
indicated that that there was hyperpigmentation and more 
lichenification of the thighs since a previous examination in 
1995. 

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
The clear implication of the veteran's statements in the 
record is that his skin disability has progressively 
worsened.  Therefore, the duty to assist includes providing 
him with another examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (another examination is required where 
the appellant complains of increased disability after the 
most recent examination).  A current dermatologic examination 
is indicated to ascertain the current disability picture 
pertaining to the service-connected skin disability.  
Consequently, a remand is warranted.  38 C.F.R. §§ 3.327, 
4.2, 19.9 (1999).

The Board also notes that the veteran stated that he saw Dr. 
Resnikoff every two to three months for treatment of his skin 
disability.  The record reflects that the most recent clinic 
note in this regard is dated in March 1999.  Therefore, any 
additional clinic notes from Dr. Resnikoff should be sought.  
Additionally, the Board notes that the veteran appears to 
have suggested that he seeks treatment from VA or at Fort 
Dix, New Jersey, but this is unclear and should be clarified.  

In the context of this claim, the Board points out that 
service connection has been granted for tinea cruris only, 
but that the veteran has been diagnosed with several skin 
maladies.  Curiously, it appears from a reading of the 
decision by which the RO granted the 30 percent rating that 
all skin problems apparently were considered in rating the 
veteran, tinea cruris among them.  On remand, clarification 
should be sought as to the extent of service-connected 
disability only.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
asked to assist in identifying all places 
of treatment for his service-connected 
skin disorder.  Dr. Resnikoff's records 
prepared since March 1999, as well as any 
other pertinent records identified by the 
veteran should be requested and 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination by a dermatologist 
to determine the extent of the service-
connected skin disability.  All 
necessary tests and studies should be 
conducted in order to identify and 
describe the symptomatology attributable 
to tinea cruris.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability, specifically whether there 
are symptoms of ulceration, extensive 
exfoliation, crusting, systemic or 
nervous manifestations, or exceptionally 
repugnant disfigurement.  If the veteran 
is found to have skin disorder(s) other 
than tinea cruris, a distinction should 
be made between the symptoms 
attributable to each.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review 
prior to evaluation.  

	3.  The RO should review the report of 
the dermatology examination to determine 
whether the requirements of the remand 
have been satisfied.  If they have not, 
the report should be returned as 
inadequate, and arrangements should be 
made to ensure full compliance with the 
remand instructions.

4.  After completing any necessary 
development in addition to that 
specified above, the RO should re-
adjudicate the claim.  If the benefit 
sought is not granted, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's rating 
claim.  No action is required of the veteran until he is 
given further notice; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).



